Name: Commission Directive 93/80/EEC of 23 September 1993 amending Council Directive 90/656/EEC on the transitional measures applicable in Germany with regard to certain Community provisions relating to the protection of the environment
 Type: Directive
 Subject Matter: deterioration of the environment;  European Union law;  European construction;  environmental policy;  international security
 Date Published: 1993-10-14

 Avis juridique important|31993L0080Commission Directive 93/80/EEC of 23 September 1993 amending Council Directive 90/656/EEC on the transitional measures applicable in Germany with regard to certain Community provisions relating to the protection of the environment Official Journal L 256 , 14/10/1993 P. 0032 - 0032 Finnish special edition: Chapter 5 Volume 6 P. 0105 Swedish special edition: Chapter 5 Volume 6 P. 0105 COMMISSION DIRECTIVE 93/80/EEC of 23 September 1993 amending Council Directive 90/656/EEC on the transitional measures applicable in Germany with regard to certain Community provisions relating to the protection of the environmentTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/656/EEC of 4 December 1990 on the transitional measures applicable in Germany with regard to certain Community provisions relating to the protection of the environment (1), and in particular Article 18 (6) thereof, Whereas Directive 90/656/EEC lays down various time limits for putting certain Community rules on the environment into effect in the territory of the former German Democratic Republic; Whereas the time limits specified in the said Directive were based on information on the rules in force and the state of the environment in the territory of the former German Democratic Republic which was found to be incomplete, approximative, uncertain and unreliable; Whereas this results in a situation which is exceptional in all respects; Whereas neither the Federal Republic of Germany nor the institutions of the European Communities were able, at the time of adoption of the said Directive, to foresee sufficiently clearly how the state of the environment would change in the territory of the former German Democratic Republic; Whereas the said Directive for this reason provides for a simplified procedure by which the Commission, after obtaining the opinion of an ad hoc Committee, may authorize the extension to 31 December 1995 at the latest of the deadlines for putting certain Community rules on the environment laid down in the said Directive into effect in the territory of the former German Democratic Republic; Whereas the degree of obsolescence of the industrial production units situated in the territory of the former German Democratic Republic, which discharge dangerous substances into the surface water, and the severity of the environmental damage attributable to those discharges have been found to be far in excess of the evaluations on the basis of which the date of 31 December 1992 was laid down in Directive 90/656/EEC for putting the Directives into effect; Whereas it is therefore necessary to extend the deadlines laid down for the application of the said Directives to installations which were situated in the territory of the former German Democratic Republic at the time of German unification, in order to allow time for making the necessary changes to the said installations; Whereas the measures provided for in this Directive are in conformity with the opinion expressed by the Committee referred to in Article 18 (4) of Directive 90/656/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 3 of Directive 90/656/EEC is hereby amended as follows: 1. Paragraph 1 is replaced by the following: '1. By way of derogation from Directive 76/464/EEC (2), Directive 82/176/EEC (3), Directive 83/513/EEC (4), Directive 84/156/EEC (5), Directive 84/491/EEC (6), Directive 86/280/EEC (7) and Directive 88/347/EEC (8), the Federal Republic of Germany shall be authorized to apply, in respect of the territory of the former German Democratic Republic, the provisions laid down in the said Directives to industrial installations which, on the date of German unification, were located in that territory, from 31 December 1995 at the latest.' 2. Paragraph 4 is replaced by the following: '4. The special programmes provided for in Article 4 of Directive 84/156/EEC and Article 5 of Directive 86/280/EEC shall be drawn up and put into effect by 31 December 1995 at the latest.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 23 September 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 353, 17. 12. 1990, p. 59.